Citation Nr: 0708062	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  00-05 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's service-connected residuals of a 
lumbar fusion.  


REPRESENTATION
Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1992 to 
September 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by which 
the RO, in pertinent part, established service connection for 
lumbar fusion residuals to which it assigned a 10 percent 
disability evaluation.  The veteran is contesting the initial 
evaluation assigned.  

In January 2007, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his lumbar fusion residuals.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial evaluation in excess of 10 percent for the 
veteran's service-connected residuals of a lumbar fusion.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue, and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran asserts that an initial evaluation in excess of 
10 percent is warranted for his service-connected residuals 
of a lumbar fusion, as that disability is productive of 
significant impairment of his daily and vocational 
activities.  At the January 2007 videoconference hearing 
before the undersigned, the veteran testified that he had 
been seen at the Wade Park, Ohio, VA medical facility in 
August 2006 for spinal-related complaints.  He clarified that 
he had a February 2007 follow up appointment scheduled at 
that facility.  Clinical documentation of the cited treatment 
is not of record.  The RO should obtain all relevant VA 
treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in March 1999.  In September 2002 and September 2003, the 
Secretary of the VA amended the portions of the Schedule for 
Rating Disabilities applicable to lumbar fusion residuals and 
other spine and back disabilities.  The veteran has not been 
afforded a VA examination for compensation purposes which 
addresses the criteria set forth in the amended regulations.  
While acknowledging that the RO has repeatedly attempted to 
schedule him for a VA examination for compensation purposes 
without success, the veteran stated at the hearing on appeal 
that he was now willing and able to report for an evaluation.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:  

1.  Request that copies of all available 
VA clinical documentation pertaining to 
the veteran's treatment, including that 
provided at the Wade Park, Ohio, VA 
medical facility and not already of 
record, be forwarded for incorporation 
into the record.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his lumbar fusion residuals.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's lumbar fusion residuals and any 
associated pain with a full description 
of the effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
lumbar spine should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's lumbar fusion residuals 
upon his vocational pursuits.  Accurate 
spinal range of motion measurements 
should be provided.  The examiner is to 
take into consideration the criteria, 
effective both prior to and after 
September 26, 2003, for rating lumbar 
fusion residuals and other spinal and 
back disorders.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

The veteran should be provided with 
adequate written notice of the date and 
place of the scheduled VA examination.  A 
copy of all notifications must be 
associated with the claims folder.  The 
veteran is advised that his failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  38 C.F.R. § 3.655 
(2006).  

3.  Then readjudicate the veteran's claim 
of entitlement to an initial evaluation 
in excess of 10 percent for his service-
connected residuals of a lumbar fusion 
with express consideration of VAOPGCPREC 
7-2003 (Nov. 19, 2003).  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
C. KEDEM 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

